Citation Nr: 0517883	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  99-03 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for chronic fatigue 
syndrome (CFS).

3.  Entitlement to service connection for fibromyalgia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from August 1972 to May 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In pertinent part, the RO denied 
claims for service connection for arthritis, fatigue and 
fibromyalgia.  The RO initially certified for appeal the 
issues of service connection for arthritis and fibromyalgia.  
In May 1999, the veteran testified at a travel board hearing 
chaired by Veterans Law Judge C.W. Symanski, who was 
designated by the Chairman of the Board to conduct that 
hearing and to render a final determination in this case.  
38 U.S.C.A. § 7102(b) (West 2002).

The Board remanded the case to the RO in December 1999 for 
further development, to include issuing the veteran a 
Statement of the Case (SOC) on the issue of service 
connection for CFS.  The case was before the Board in 
February 2003 at which time the Board ordered additional 
development pursuant to the authority granted by 38 C.F.R. 
§ 19.9(a)(2).  By statement received July 2003, the veteran 
indicated his inability to report for VA examination.  The 
Board remanded the case to the RO in October 2003.  In 
December 2004, the Board requested an opinion from the 
Veterans Health Administration (VHA) which was received in 
February 2005.  In March 2005, the Board sent the veteran a 
copy of the VHA opinion report.


REMAND

In May 2005, the veteran submitted to the Board new evidence, 
relevant to his claims on appeal, that has not been 
considered by the RO.  He specifically requested that the 
case be remanded to the RO for review of this evidence in the 
first instance.  As such, the Board must remand this case to 
the RO for initial review of the newly submitted evidence.  
38 C.F.R. §§ 19.31, 19.37 (2004).  On remand, the RO should 
obtain the veteran's current VA and private treatment 
records.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

1.  The RO should obtain the veteran's clinic 
records from the VA Medical Center in Gainesville, 
Florida since May 2000.

2.  The RO should obtain complete clinic records 
from the following private providers of medical 
treatment:
a)  Roderich H. Salach, D.O., of Space Coast 
Rheumatology and Arthritis Center;
b) James T. Nichols, M.D.;
c) Joseph E. Rojas. M.D.;
d) Thomas A. Berens, D.P.M., of Gainesville 
Podiatry Associates; and
e) The Chiropractic Associates of 
Gainesville, P.A.

3.  Following completion of the foregoing, the RO 
should readjudicate the claims on appeal.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative, if any, should be 
provided a supplemental statement of the case 
(SSOC).  The veteran should be allowed an 
appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


